Exhibit THIS SECURITY AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL RESPECTS TO THE TERMS OF THE THIRD AMENDED AND RESTATED SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH AMONG THE AGENT OF THE PAYEE, THE AGENT OF THE HOLDERS OF THE SERIES A 6% SECURED CONVERTIBLE PROMISSORY NOTES, THE SERIES B 6% SECURED CONVERTIBLE PROMISSORY NOTES, THE SERIES C 6% SECURED CONVERTIBLE PROMISSORY NOTES, THE SERIES D 6% SECURED CONVERTIBLE PROMISSORY NOTES AND THE SERIES E 6% SECURED CONVERTIBLE PROMISSORY NOTES AND SAND HILL FINANCE, LLC. THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, SUCH COUNSEL AND THE SUBSTANCE OF SUCH OPINION SHALL BE REASONABLY ACCEPTABLE TO AXS-ONE INC.UNLESS PROHIBITED BY APPLICABLE LAW, RULE OR REGULATION, THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT. AXS-ONE INC. SERIES 2009 5% SECURED CONVERTIBLE PROMISSORY NOTE U.S. $[] Rutherford, NJ No.: [] June 26, 2009 FOR VALUE RECEIVED, the undersigned, AXS-ONE INC., a Delaware corporation (the “Company”), hereby promises to pay to the order of []or any future holder of this promissory note (the “Payee”), at the principal office of the Payee set forth herein, or at such other place as the holder may designate in writing to the Company, the principal sum of the lesser of (i) [] Dollars (US$[]) (the “Available Amount”) and (ii) so much thereof as shall have been advanced by the Payee to the Company (such lesser amount, the “Principal Amount”), together with all accrued but unpaid interest, in such coin or currency of the United States of America as at the time shall be legal tender for the payment of public and private debts and in immediately available funds, as provided in this promissory note (the “Note”). Provided no Event of Default (as defined below) has occurred, advances under this Note up to an aggregate amount not exceeding the Available Amount may be requested from time to time upon written notice by the Company to the Payee (each, an “Advance Request”).Within two (2) Business Days of receipt of an Advance Request, the Payee shall pay to the Company the amount requested by wire transfer in immediately funds to an account designated by the Company.A record of all advances under this Note shall be maintained by each of the Company and the Payee in substantially the form of Exhibit A hereto; provided, however, that the failure to so record shall in no way limit the Company’s obligations with respect to repayment of all amounts due and owing hereunder. This Note is one of a duly authorized issue of Series 2009 5% Secured Promissory Notes of the Company, in an aggregate principal amount of up to Two Hundred and Fifty
